Title: To Benjamin Franklin from John Stewart, 21 November 1777
From: Stewart, John
To: Franklin, Benjamin


Sir
London 21st. Novemr 1777
Having formerly had the honor of your acquaintance whilst you resided amongst us in London, I take the liberty of addressing a few lines to you (not on the subject of Politics, for in that we unfortunately differ) but as a Philanthropist, who is always ready to give every relief in his power to his fellow creatures in all cases of distress.
In one of our Newspapers of this week it is asserted that you had reccomended the use of Tobacco ashes to the Physicians at Paris in the cases of an Ascites, an Anasarca, an Oedema and every Species of Hydropical Complaint, That they in consequence had made many Experiments and that all of them had been followed by a Surprizing and Speedy cure. Now Sir, as I have been for several months troubled with Oedematous Complaints which of late seem inclinable to grow into an Anasarca I should be glad to know if there be any truth in this Article of News, and if true, what proportion of these ashes goes to a dose and how often to be taken in the twenty four hours, for hitherto all the Prescriptions of our most eminent Physicians have proved ineffectuall, tho’ I must at the same time in justice say that Dr. Dominicetti at Chelsea tho’ reckoned a Quack has given me some relief and diminished the most alarming Symptoms by his fumigating Baths in the short Tryal I have given him lately.
Your Answer directed to me at my old place of Abode in Buckingham Street, York Buildings will be esteemed a very particular favor, by one who is very respectfully Sir Your most obedient humble Servant
John Stewart
 
Addressed: To / Dr Franklyn / Paris
Notation: John Stewart London
